ICJ_159_NuclearDisarmament_MHL_PAK_2015-07-09_ORD_01_NA_00_FR.txt.                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                           (ÎLES MARSHALL c. PAKISTAN)


                          ORDONNANCE DU 9 JUILLET 2015




                                  2015
                           INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. PAKISTAN)


                               ORDER OF 9 JULY 2015




4 CIJ1083.indb 1                                            28/04/16 10:48

                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                           (Iles Marshall c. Pakistan), ordonnance du 9 juillet 2015,
                                            C.I.J. Recueil 2015, p. 589




                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                             (Marshall Islands v. Pakistan), Order of 9 July 2015,
                                           I.C.J. Reports 2015, p. 589




                                                                                 1083
                                                                 No de vente :
                   ISSN 0074-4441                                Sales number
                   ISBN 978-92-1-157275-9




4 CIJ1083.indb 2                                                                            28/04/16 10:48

                                                        9 JUILLET 2015

                                                        ORDONNANCE




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. PAKISTAN)




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                        (MARSHALL ISLANDS v. PAKISTAN)




                                                        9 JULY 2015

                                                          ORDER




4 CIJ1083.indb 3                                                         28/04/16 10:48

                     589 	




                                    COUR INTERNATIONALE DE JUSTICE


        2015
                                                    ANNÉE 2015
       9 juillet
     Rôle général                                    9 juillet 2015
       no 159

                OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                       CONCERNANT LA CESSATION
                  DE LA COURSE AUX ARMES NUCLÉAIRES
                     ET LE DÉSARMEMENT NUCLÉAIRE
                                        (ÎLES MARSHALL c. PAKISTAN)




                                                  ORDONNANCE


                         Le président de la Cour internationale de Justice,
                        Vu l’article 48 du Statut de la Cour et les paragraphes 3 et 4 de l’ar-
                     ticle 44 de son Règlement,
                        Vu l’ordonnance du 10 juillet 2014, par laquelle le président de la Cour
                     a fixé au 12 janvier 2015 et au 17 juillet 2015 les dates d’expiration des
                     délais pour le dépôt, respectivement, du mémoire de la République des
                     Iles Marshall et du contre‑mémoire de la République islamique du Pakis-
                     tan sur les questions de la compétence de la Cour et de la recevabilité de
                     la requête,
                        Vu le mémoire dûment déposé par les Iles Marshall dans le délai ainsi
                     fixé ;
                        Considérant que, par une note verbale datée du 2 juillet 2015 et reçue
                     au Greffe le même jour, le Gouvernement du Pakistan a informé la Cour
                     qu’il sollicitait un report de six mois de la date d’expiration du délai de
                     dépôt de son contre‑mémoire ; et considérant que, dès réception de cette
                     note verbale, le greffier en a fait tenir copie aux Iles Marshall ;
                        Considérant que, par une lettre datée du 8 juillet 2015 et reçue au
                     Greffe le 9 juillet 2015, le Gouvernement des Iles Marshall a informé la
                     Cour que, pour les raisons exposées dans ladite lettre, il « s’accommode-
                     rait d’une prorogation par la Cour à neuf mois au total, à compter de la

                     4




4 CIJ1083.indb 136                                                                                 28/04/16 10:48

                     590 	armes nucléaires et désarmement (ordonnance 9 VII 15)

                     date [de dépôt] du mémoire [des Iles Marshall], du délai qu’elle avait ini-
                     tialement fixé à six mois » pour le dépôt du contre‑mémoire du Pakistan ;
                        Compte tenu des vues des Parties,
                       Reporte la date d’expiration du délai pour le dépôt du contre‑mémoire
                     de la République islamique du Pakistan sur les questions de la compé-
                     tence de la Cour et de la recevabilité de la requête au 1er décembre 2015 ;
                         Réserve la suite de la procédure.

                        Fait en français et en anglais, le texte français faisant foi, au
                     Palais de la Paix, à La Haye, le neuf juillet deux mille quinze, en trois
                     exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                     seront transmis respectivement au Gouvernement de la République des
                     Iles Marshall et au Gouvernement de la République islamique du
                     Pakistan.

                                                                           Le président,
                                                                 (Signé) Ronny Abraham.
                                                                             Le greffier,
                                                                (Signé) Philippe Couvreur.




                     5




4 CIJ1083.indb 138                                                                                 28/04/16 10:48

                     PRINTED IN FRANCE



                                         ISSN 0074-4441
                                         ISBN 978-92-1-157275-9




4 CIJ1083.indb 140                                                28/04/16 10:48

